The Vice-Chancellor.
I see no reason for withholding the temporary alimony. The case of Loveden v. Loveden, 1 Phillimore’s Eccles. R. 203, is in point. There, alimony was given from the date of sentence and appeal. And this case :has been considered as authority by Chancellor Walworth: Germond v. Germond, 1 Paige’s C. R. 83.
There is a singular' feature hi this cause. The husband, it appears, married again after the jury had found the wife guilty .9Í adultery: but prior to any decree. What the effect of this *318conduct may have upon his right to a divorce, when he shall move for a decree upon the verdict, I will not now say; but, in the mean time, I cannot forbear expressing a serious doubt how far ^e can have any relief under it. The English ecclesiastical authorities prove the force of this observation.
Order for payment of temporary alimony and arrears.